





EXHIBIT 10.7

INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of November
6, 2014, by and between Ashford Inc., a Delaware corporation (the “Company” or
the “Indemnitor”) and ________ (the “Indemnitee”).
WHEREAS, the Indemnitee is an officer and/or a member of the Board of Directors
of the Company and in such capacity(ies) is performing a valuable service for
the Company;
WHEREAS, Delaware law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;
WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Charter”) provide that the Company shall indemnify and advance expenses to
its directors and officers to the maximum extent permitted by Delaware law in
effect from time to time;
WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Delaware law in effect from time to
time and shall be entitled to advancement of expenses consistent with Delaware
law; and
WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer and/or a member of the Board of Directors, and to provide the Indemnitee
with specific contractual assurance that indemnification will be available to
the Indemnitee regardless of, among other things, any amendment to or revocation
of the Charter or the Bylaws, or any acquisition transaction relating to the
Company, the Indemnitor desires to provide the Indemnitee with protection
against personal liability as set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:
1.
DEFINITIONS

For purposes of this Agreement:
(A)
“Change of Control” is when the following have occurred and are continuing:

•
the acquisition by any person, including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of beneficial ownership, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
purchases, mergers or other acquisition transactions of the Company’s securities
entitling that person to exercise more than 50% of the total voting power of all
shares of the Company entitled to vote generally in elections of directors
(except that such person will be deemed to have beneficial ownership of all
securities that such





--------------------------------------------------------------------------------



person has the right to acquire, whether such right is currently exercisable or
is exercisable only upon the occurrence of a subsequent condition); and
•
following the closing of any transaction referred to in the bullet point above,
neither the Company nor the acquiring or surviving entity has a class of common
securities (or ADRs representing such securities) listed on the New York Stock
Exchange (the “NYSE”), the NYSE MKT, NASDAQ or another national securities
exchange or listed or quoted on an exchange or quotation system that is a
successor to the NYSE, the NYSE MKT or NASDAQ.

(B)
“Corporate Status” describes the status of a person who is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, partner (limited or general), member, employee or agent of
any other foreign or domestic corporation, partnership, joint venture, limited
liability company, trust, other enterprise (whether conducted for profit or not
for profit) or employee benefit plan. The Company shall be deemed to have
requested the Indemnitee to serve an employee benefit plan where the performance
of the Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

(C)
“Determination” means a determination that either (x) indemnification of
Indemnitee is proper in connection with the Proceeding because the Indemnitee
has acted in good faith and in a manner the Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company and, with respect to any
criminal Proceeding, to have had no reasonable cause to believe the Indemnitee’s
conduct was unlawful (a “Favorable Determination”) or (y) indemnification of
Indemnitee is not proper in connection with the Proceeding because the
Indemnitee has not met the applicable standard of conduct (an “Adverse
Determination”).

(D)
“Disinterested Director” means a director who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee.

(E)
“Expenses” shall include all reasonable attorneys’ and paralegals’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding. Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, and (ii) for purposes of Section
8(E) only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written


2



--------------------------------------------------------------------------------



demand to the Company in accordance with this Agreement, all Expenses included
in such demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable in the good faith judgment of such counsel shall be presumed
conclusively to be reasonable.
(F)
“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any formal or informal internal
investigation to which the Indemnitee is made a party by reason of the Corporate
Status of the Indemnitee), administrative hearing, or any other proceeding,
including appeals therefrom, whether civil, criminal, administrative, or
investigative.

(G)
“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, or in the past
two years has been, retained to represent (i) the Indemnitor or the Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder.

2.
INDEMNIFICATION

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee’s Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
contemplated Proceeding, including a Proceeding by or in the right of the
Company. Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Delaware law in effect from time to time,
against judgments, penalties, fines and settlements and Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was initiated by or in the right of the Company, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company unless and only to the extent that
the court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification.
For purposes of this paragraph 2, excise taxes assessed on the Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall be deemed
fines.
3.
INDEMNIFICATION FOR EXPENSES IN CERTAIN CIRCUMSTANCES

(A)
Without limiting the effect of any other provision of this Agreement (including
the Indemnitee’s rights to indemnification under paragraph 2 and advancement of
expenses under paragraph 4), without regard to whether the Indemnitee is
entitled to indemnification under paragraph 2 and without regard to the
provisions of paragraph 6 hereof, to the extent that the Indemnitee is
successful, on the merits or otherwise, in any Proceeding to which the
Indemnitee is a party by reason of such Indemnitee’s Corporate Status, such
Indemnitee shall be indemnified against all


3



--------------------------------------------------------------------------------



reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith.
(B)
If the Indemnitee is not wholly successful in such Proceeding but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding, the Indemnitor shall indemnify the Indemnitee
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter
to the fullest extent permitted by law.

(C)
For purposes of this paragraph 3 and without limitation, the termination of any
claim, issue or matter in such Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

4.
ADVANCEMENT OF EXPENSES

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all Expenses incurred by the Indemnitee in connection with any such Proceeding
within thirty (30) days after the receipt by the Indemnitor of a statement from
the Indemnitee requesting such advance; provided that, such statement shall
reasonably evidence the Expenses incurred by the Indemnitee and shall include or
be preceded or accompanied by a written undertaking by or on behalf of the
Indemnitee to repay the amounts advanced if it should ultimately be determined
that Indemnitee is not entitled to be indemnified pursuant to this Agreement.
The undertaking required by the immediately preceding sentence need not be
secured and shall be accepted without reference to financial ability to make the
repayment.
5.
WITNESS EXPENSES

Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by law and to the extent that the Indemnitee is, by reason of such
Indemnitee’s Corporate Status, a witness (or is required to respond to discovery
requests) or otherwise asked to participate for any reason in any Proceeding to
which such Indemnitee is not a party, Indemnitor shall pay all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.

4



--------------------------------------------------------------------------------



6.
DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION

(A)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Indemnitor a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

(B)
The Indemnitor agrees that the Indemnitee shall be indemnified to the fullest
extent permitted by law. Upon written request for indemnification pursuant to
paragraph 6(A), a Determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case. Any
Determination shall be made within sixty (60) days after receipt of Indemnitee’s
written request for indemnification pursuant to Section 6(A) and such
Determination shall be made (i) by a majority vote of the Disinterested
Directors, even though less than a quorum, (ii) by a committee of such
Disinterested Directors designed by majority vote of the Disinterested
Directors, even though less than a quorum or (iii) if there are no Disinterested
Directors or if requested by Indemnitee, in Indemnitee’s sole discretion, by
Special Legal Counsel in a written opinion. If a Favorable Determination is
made, payment to the Indemnitee shall be made within fifteen (15) business days
after such Determination. If the person, persons or entity empowered to
determine whether Indemnitee is entitled to indemnification shall not have made
a Determination within sixty (60) days after receipt by the Indemnitor of the
request therefor, a Favorable Determination shall, to the fullest extent not
prohibited by law, be deemed to have been made, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the Determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
6(B) shall not apply if the Determination of entitlement to indemnification is
to be made by Special Legal Counsel pursuant to Section 6(E).

(C)
The Indemnitor shall be bound by and shall have no right to challenge a
Favorable Determination. If an Adverse Determination is made, or if for any
other reason the Indemnitor does not make timely indemnification payments or
advancement of Expenses required by this Agreement, the Indemnitee shall have
the right to commence a Proceeding before a court of competent jurisdiction to
challenge such Adverse Determination and/or to require the Indemnitor to make
such payments or advancement of expenses (and the Indemnitor shall have the
right to defend their position in such Proceeding and to appeal any adverse
judgment in such Proceeding). The Indemnitee shall be entitled to have such
Expenses advanced by the Indemnitor


5



--------------------------------------------------------------------------------



in accordance with paragraph 4 of this Agreement and applicable law. If the
Indemnitee fails to challenge an Adverse Determination within ninety (90)
business days, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Indemnitor shall not be obligated to indemnify the Indemnitee under this
Agreement.
(D)
The Indemnitee shall cooperate with the person or entity making such
Determination with respect to the Indemnitee’s entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys’
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitor (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

(E)
In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel pursuant to Section 6(B) hereof, the Special Counsel
shall be selected by Indemnitee and Indemnitee shall give a written notice to
the Company advising it of the identity of the Special Counsel so selected. The
Indemnitor may, within seven (7) days after such written notice of selection
shall have been given, deliver to the Indemnitee a written objection to such
selection. Such objection may be asserted only on the grounds that the Special
Legal Counsel so selected does not meet the requirements of “Special Legal
Counsel” as defined in paragraph 1 of this Agreement. If such written objection
is made, the Special Legal Counsel so selected may not serve as Special Legal
Counsel until a court has determined that such objection is without merit or
until such objection is withdrawn. If, within twenty (20) days after submission
by the Indemnitee of a written request for indemnification pursuant to Section
6(A) hereof, no Special Legal Counsel shall have been selected or, if selected,
shall have been objected to, either the Indemnitor or the Indemnitee may
petition a court for resolution of any objection which shall have been made by
the Indemnitor or the Indemnitee to the other’s selection of Special Legal
Counsel and/or for the appointment as Special Legal Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Special Legal Counsel under Section 6(B) hereof. The
Indemnitor shall pay all reasonable fees and expenses of Special Legal Counsel
incurred in connection with acting pursuant to Section 6(B) hereof, and all
reasonable fees and expenses incident to the selection of such Special Legal
Counsel pursuant to this Section 6(D). In the event that a determination of
entitlement to indemnification is to be made by Special Legal Counsel and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after the receipt by the Indemnitor of the Indemnitee’s


6



--------------------------------------------------------------------------------



request in accordance with Section 6(A), upon the due commencement of any
judicial proceeding in accordance with Section 8(A) of this Agreement, Special
Legal Counsel shall be discharged and relieved of any further responsibility in
such capacity.
7.
PRESUMPTIONS

(A)
It shall be presumed that the Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Indemnitor
or any other person or entity challenging such right shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its Disinterested Directors or Special
Counsel) to have made a Favorable Determination prior to the commencement of any
action pursuant to this Agreement nor an Adverse Determination, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

(B)
The termination of any Proceeding by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that the
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

8.
REMEDIES

(A)
Subject to Section 8(E), in the event that: (i) an Adverse Determination is
made, or (ii) advancement of reasonable Expenses is not timely made pursuant to
this Agreement, or (iii) payment of indemnification due the Indemnitee under
this Agreement is not timely made, the Indemnitee shall be entitled to an
adjudication in an appropriate court of competent jurisdiction of such
Indemnitee’s entitlement to such indemnification or advancement of Expenses.

(B)
In the event that an Adverse Determination shall have been made pursuant to
Section 6(B) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this paragraph 8 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits. The fact that an Adverse Determination has been made
earlier pursuant to paragraph 6 of this Agreement that the Indemnitee was not
entitled to indemnification shall not be taken into account in any judicial
proceeding commenced pursuant to this paragraph 8 and the (i) Indemnitee shall
not be prejudiced in any way by reason of that Adverse Determination and (ii)
the Indemnitor shall have the burden of proving that the Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.


7



--------------------------------------------------------------------------------



(C)
If a Favorable Determination shall have been made or deemed to have been made
pursuant to Section 6(B) of this Agreement that the Indemnitee is entitled to
indemnification, the Indemnitor shall be bound by such Determination in any
judicial proceeding or arbitration commenced pursuant to this paragraph 8,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(D)
The Indemnitor shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding commenced pursuant to this paragraph 8
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Indemnitor is
bound by all the provisions of this Agreement.

(E)
In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee’s rights under, or to recover damages for breach
of, this Agreement, if successful on the merits or otherwise as to all or less
than all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Indemnitor, and shall be indemnified by
the Indemnitor against, any and all reasonable Expenses actually incurred by
such Indemnitee in connection with each successfully resolved claim, issue or
matter.

(F)
Notwithstanding anything in this Agreement to the contrary, no Determination as
to entitlement of the Indemnitee to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.

9.
NOTIFICATION AND DEFENSE OF CLAIMS

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
can establish that such omission to notify resulted in actual and material
prejudice to which it cannot be reversed or otherwise eliminated without any
material negative effect on the Indemnitor. With respect to any such Proceeding
as to which Indemnitee notifies the Indemnitor of the commencement thereof:
(A)
The Indemnitor will be entitled to participate therein at its own expense.

(B)
Except as otherwise provided below, the Indemnitor will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitor to Indemnitee of the Indemnitor’s election to assume
the defense thereof, the Indemnitor will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with


8



--------------------------------------------------------------------------------



the defense thereof other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitor of the Indemnitor’s assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
of counsel by the Indemnitee has been authorized by the Indemnitor, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitor and the Indemnitee in the conduct of the defense
of such action, (c) such Proceeding seeks penalties or other relief against the
Indemnitee with respect to which the Indemnitor could not provide monetary
indemnification to the Indemnitee (such as injunctive relief or incarceration)
or (d) the Indemnitor shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and disbursements of
counsel shall be at the expense of the Indemnitor. The Indemnitor shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Indemnitor, or as to which the Indemnitee shall have reached the conclusion
specified in clause (b) above, or which involves penalties or other relief
against the Indemnitee of the type referred to in clause (c) above.
(C)
The Indemnitor shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitor’s written consent. The Indemnitor shall not settle any
action or claim in any manner that would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. Neither the Indemnitor nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.

10.
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

(A)
The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Charter, the Bylaws, any other agreement, a vote of stockholders, a resolution
of the Board of Directors or otherwise, except that any payments otherwise
required to be made by the Indemnitor hereunder shall be offset by any and all
amounts received by the Indemnitee from any other indemnitor or under one or
more liability insurance policies maintained by an indemnitor or otherwise and
shall not be duplicative of any other payments received by an Indemnitee from
the Indemnitor in respect of the matter giving rise to the indemnity hereunder;
provided, however, that if indemnification rights are provided by an Additional
Indemnitor as defined in Section 17(B) hereof, such Section shall govern. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee prior to such amendment, alteration or repeal.


9



--------------------------------------------------------------------------------



(B)
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any Change
of Control the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or “tail” coverage for the Indemnitee to the
maximum extent obtainable at such time.

(C)
Except as otherwise provided in Section 17(B) hereof, in the event of any
payment under this Agreement, the Indemnitor shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers required and take all actions necessary to secure such
rights, including execution of such documents as are necessary to enable the
Indemnitor to bring suit to enforce such rights.

(D)
Except as otherwise provided in Section 17(B) hereof, the Indemnitor shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
or otherwise.

(E)
If Ashford Hospitality Trust, Inc. (“Ashford Trust”) (or any member or other
affiliate thereof other than the Indemnitor) pays or causes to be paid, for any
reason, any amounts with respect to any Proceeding in which the Indemnitee may
be indemnified or entitled to indemnification hereunder or under any other
indemnification agreement with the Indemnitee (whether pursuant to contract,
by-laws, charter or other organizational documents) or otherwise in its capacity
as a stockholder of the Company, then (x) Ashford Trust (or such affiliate, as
the case may be) shall be fully subrogated to all rights of the Indemnitee with
respect to such payment and (y) the Indemnitor shall fully indemnify, reimburse
and hold harmless Ashford Trust (or such other affiliates) for all such payments
actually made by Ashford Trust (or such other affiliates).

11.
CONTINUATION OF INDEMNITY

(A)
All agreements and obligations of the Indemnitor contained herein shall continue
during the period the Indemnitee is an officer or a member of the Board of
Directors of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.


10



--------------------------------------------------------------------------------



(B)
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, of the
business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

12.
SEVERABILITY

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.
13.
EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to any Proceeding (i) initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof unless the Board of Directors authorized the Proceeding (or any part of
any Proceeding) prior to its initiation or the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (ii) for an accounting of profits arising from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act, rules and
regulations promulgated thereunder, or any similar provisions of any federal,
state or local statute or common law, (iii) for any reimbursement of the Company
by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), (iv) for any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board of Directors or the compensation committee of the Board of
Directors, including but not limited to any such policy adopted to comply with
stock exchange listing requirements implementing Section 10D of the Exchange Act
or (v) for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision.

11



--------------------------------------------------------------------------------



14.
HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.
15.
MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
16.
NOTICES

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:
If to the Indemnitee, to the address set forth in the records of the Company.
If to the Indemnitor, to:
Ashford Inc.
14185 Dallas Parkway
Suite 1100
Dallas, TX 75254
Attention: General Counsel


or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.
17.
CONTRIBUTION

(A)
To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, penalties, fines and
settlements and Expenses actually incurred by or on behalf of an Indemnitee, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/


12



--------------------------------------------------------------------------------



or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
(B)
The Company acknowledges and agrees that as between the Company and any other
entity that has provided indemnification rights in respect of Indemnitee’s
service as a director of the Company at the request of such entity (an
“Additional Indemnitor”), the Company shall be primarily liable to Indemnitee as
set forth in this Agreement for any indemnification claim (including, without
limitation, any claim for advancement of Expenses) by Indemnitee in respect of
any Proceeding for which Indemnitee is entitled to indemnification hereunder. In
the event the Additional Indemnitor is liable to any extent to Indemnitee by
virtue of indemnification rights provided by the Additional Indemnitor to
Indemnitee in respect of Indemnitee’s service on the Board of Directors at the
request of the Additional Indemnitor and Indemnitee is also entitled to
indemnification under this Agreement (including, without limitation, for
advancement of Expenses) as a result of any Proceeding, the Company shall pay,
in the first instance, the entire amount of any indemnification claim
(including, without limitation, any claim for advancement of Expenses) brought
by the Indemnitee against the Company under this Agreement (including, without
limitation, any claim for advancement of Expenses) without requiring the
Additional Indemnitor to contribute to such payment, and the Company hereby
waives and relinquishes to the fullest extent permitted by law any right of
contribution, subrogation or any other right of recovery of any kind it may have
against the Additional Indemnitor in respect thereof. The Company further agrees
that no advancement or payment by the Additional Indemnitor on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Additional
Indemnitor shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of the Indemnitee against the Company. Without
limiting the generality of the foregoing, the Company hereby acknowledges that
certain of its Directors, including the Directors affiliated with Ashford Trust
(the “Specified Directors”), may have certain rights to indemnification and
advancement of expenses provided by Ashford Trust and certain of its affiliates
(collectively, the “Ashford Trust Indemnitors”), which shall constitute
Additional Indemnitors for purposes of this paragraph. To the extent the
Indemnitee is a Specified Director, the Company hereby agrees and acknowledges
that with respect to matters for which it is required to provide indemnity
pursuant to the terms of this Agreement, (i) it shall be the indemnitor of first
resort with respect to the Indemnitee (i.e., its obligations to the Indemnitee
are primary and any obligation of the Ashford Trust Indemnitors to advance
expenses or to provide indemnification for expenses or liabilities incurred by
the Indemnitee are secondary), (ii) it shall advance the full amount of expenses
incurred and shall be liable for the full amount of all expenses, judgments,
penalties, fines and amounts paid in settlement by the Indemnitee to the extent
required by the terms of this Agreement (or any other agreement between the
Company and the Indemnitee), without regard to any rights the Specified
Directors may have against the Ashford Trust Indemnitors and (iii) to the
fullest extent permitted by law it


13



--------------------------------------------------------------------------------



irrevocably waives, relinquishes and releases the Ashford Trust Indemnitors from
any and all claims against the Ashford Trust Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof related to the
Company’s obligations set forth in clauses (i) and (ii) in this sentence. The
Company further agrees that no advancement or payment by the Ashford Trust
Indemnitors on behalf of the Indemnitee with respect to any claim for which the
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Ashford Trust Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of the Indemnitee against the Company.
18.
GOVERNING LAW

The parties agree that this Agreement, all claims or causes of action arising
hereunder and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without application of the conflict of laws principles thereof. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Court of Chancery of the State of Delaware (the “Court of
Chancery”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Court of Chancery for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) agree that
service of process by mail to the address set forth in Section 16 will be deemed
to the fullest extent permitted by law to be personal service within the State
of Delaware, (iv) waive any objection to the laying of venue of any such action
or proceeding in the Court of Chancery, and (v) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Court of
Chancery has been brought in an improper or inconvenient forum.
19.
NO ASSIGNMENTS

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 19 shall be null and void.
20.
NO THIRD PARTY RIGHTS

Except for the rights of an Additional Indemnitor under paragraph 17(B) hereof
and except for Ashford Trust, who is expressly made a third party beneficiary of
paragraph 10(E) hereof: (a) nothing expressed or referred to in this Agreement
will be construed to give any person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement; and (b) this Agreement and all of
its provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.

14



--------------------------------------------------------------------------------



21.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.
[Signature page follows]



15



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ASHFORD INC.
By: /s/ DAVID A. BROOKS    
David A. Brooks, Chief Operating Officer
and General Counsel




INDEMNITEE:
By: /s/ INDEMNITEE




--------------------------------------------------------------------------------



Schedule to Exhibit 10.7
The following directors and executive officers are parties to Indemnification
Agreements with the Company, each of which are substantially identical in all
material respects to the representative Indemnification Agreement filed herewith
as Exhibit 10.7 except as to the name of the signatory, which is listed below.
The actual Indemnification Agreements are omitted pursuant to Instruction 2 to
Item 601 of Regulation S-K.
Indemnitee
Monty J. Bennett
Dinesh P. Chandiramani
Darrell T. Hail
John Mauldin
Gerald J. Reihsen, III
Brian Wheeler
Doug A. Kessler
David A. Brooks
Jeremy Welter
Mark L. Nunneley
Deric S. Eubanks
J. Robison Hays III




